Citation Nr: 1207554	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  02-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Susan L. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1976.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO addressed an application to reopen a previously denied claim for entitlement to service connection for a back disability.  The RO apparently granted the application to reopen and denied the claim on the merits.

In November 2005, the Board similarly reopened the claim and denied it on the merits.  In December 2007, the Court granted a Joint Motion to vacate and remand the Board's November 2005 decision.  In August 2008, the Board remanded the claim to the RO pursuant to the instructions in the Joint Motion.   For the reasons stated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The in-service back symptoms were acute and resolved without residual disability.

2.  Arthritis did not manifest within the one year presumptive period, a back disability did not manifest until many years after service, and a current back disability is not related to service.

 
CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Joint Motion indicated that VA did not satisfy the VCAA's notification requirements, including notifying the Veteran of the evidence required to establish entitlement to service connection for a back disability.  In its August 2008 remand, the Board instructed the RO to comply with the VCAA's notification requirements.  The RO did so in an April 2009 letter.  In that letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for a back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2009 letter.

The RO thus complied with the VCAA's notification requirements, in accordance with the Board's remand instructions.  Contrary to VCAA requirements, all of this VCAA-compliant notice was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a December 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With regard to VA's compliance with its duty to assist, the parties to the Joint Motion noted that the Veteran had informed VA that the Texas Department of Corrections (TDC) had medical records that would document his back disability.  However, according to the parties to the Joint Motion, the only medical records received from the TDC were dated in 1996, and there was no evidence of record that the Veteran was notified that VA was unable to secure these records, pursuant to 38 U.S.C.A. § 5103A(b)(2).  Pursuant to the instructions in the Joint Motion, the Board in its August 2008 remand instructed the RO to make additional efforts to obtain records from the TDC for the periods from 1985 to 1986 and 1990 to 1991 and that, if additional records could not be obtained, the Veteran should be advised and provided an opportunity to obtain and submit these records.  In its April 2009 letter, the RO requested that the Veteran complete and return an enclosed authorization and consent to release information form for each health care provider so that it could obtain treatment information.  The RO also indicated that the Veteran could obtain and send the information himself.  It specifically asked the Veteran to provide treatment records from the TDC for the periods from 1985 to 1986 and from 1990 to 1991.  The Veteran did not provide the requested authorization.  The Board finds that the RO substantially complied with the Board's remand instructions in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167,
176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Board instructed that the RO attempt to obtain the TDC records and the RO could only do so if the Veteran completed and returned the authorization and consent to release form with regard to these records.  As the Veteran did not do so, the RO could not request the records and therefore was not required to do so, or provide further notification, pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records, including authorizing release of record).  The RO did note the Veteran's failure to provide the requested authorization or the records themselves in its December 2009 SSOC.

Otherwise, the RO obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well records from the Travis County Sheriff's office.  The RO also made two requests for records from Dr. Rehberg.  It also sent a July 2006 letter to the Veteran indicating that it had requested these records and had not received them and that the Veteran should either contact Dr. Rehberg and ask that he send the records or obtain the records himself and submit them.  Thus, assuming that Dr. Rehberg's records were relevant to this claim (as opposed to the Veteran's other claims that were pending at that time), the RO complied with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) with regard to records that could not be obtained.  In addition, the Veteran indicated in his October 2001 notice of disagreement (NOD) that as a result of his back injury (discussed below), he was taken to Darnall U.S. Army Hospital at Fort Hood and that the U.S. Army Hospital archive records should be obtained in support of his claim.  However, as discussed below, the December 13, 1975 emergency room treatment note from Darnall Army Hospital at Fort Hood is part of the STRs.  As the record of treatment is contained in the STRs, there is no basis to conclude that there are any outstanding treatment records in possession of the hospital.  A remand to request records directly from the hospital is therefore not required.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the RO substantially complied with the Board's remand instructions in this regard.  The claim for entitlement to service connection for a back disability is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran does not claim that his back disability is related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

As noted above, the Veteran indicated in his October 2001 NOD that during service he lifted a generator that caused a back injury.  Because of the pain, he was taken by ambulance to Darnall Army Hospital at Fort Hood.  In a more detailed April 2005 statement, the Veteran wrote that he injured his back so badly in 1975 that he could not walk and was taken by stretcher to the unit clinic rather than the main hospital.  He did not remember if he had seen a doctor but noted that he was given a prescription for Valium and was taken back to his bed.  After some time, he felt better and because he was young he was able to fight off the pain easily.  In the April 2005 statement and in his April 2002 substantive appeal (VA Form 9), the Veteran wrote that he was homeless and sick for years and the nearest VA hospital was over 150 miles away, which is why he did not seek treatment until many years after service.  He also noted that he was in prison from 1985 to 1986, 1990 to 1991, and 1996 and received medical care for his back.

The STRs reflect that on December 13, 1975, the Veteran was seen in the emergency room of Darnall Army Hospital at Fort Hood, Texas, for complaints of severe back pain, headache, vomiting, and nausea.  It was noted that he had received tetanus and typhoid shots the previous day.  On examination, there was some spasm of the paraspinous muscles; otherwise the examination was completely within normal limits.  The impression of flu type symptoms, possibly secondary to immunizations.  The treatment plan was Valium, Tylenol, and fluids.  A December 15, 1975 treatment note indicated that the Veteran complained of muscle spasm of the left lumbar area.  It was noted that he was seen in the emergency room over the weekend and prescribed Valium and Tylenol.  The assessment was muscle spasm.

On the March 1976 separation examination report, the spine was normal.  On the March 1976 report of medical history, the Veteran indicated that he was in fair health and that he did not have and had never had recurrent back pain.

Treatment records from the Texas Department of Criminal Justice dated from January to May 1996 show treatment for jaw and hip pain, but not back pain.  A December 1993 VA treatment note prepared in connection with an Agent Orange examination indicated that physical examination was unremarkable.  VA orthopedic consultation notes from 1989 relate to the Veteran's left knee.  A September 1997 lumbosacral spine X-ray indicated no previous examination and mild DJD.  A June 2000 VA treatment note indicated that the Veteran denied a history of trauma and indicated that the back pain sometimes kept him up at night and rendered him unable to work as a janitor.  The diagnosis was lumbar spine DJD.  A February 2003 VA examination report contains a diagnosis of lumbosacral spine DJD and degenerative disc disease (DDD).  A December 2005 VA examination report contains a diagnosis of cervical strain with C4-5 disc herniation, C7-T1 stenosis, C5-6-7 DJD, and thoracolumbar strain.  The December 2005 VA examiner did not offer an opinion as t the etiology of the back disabilities and the parties to the Joint Motion found that the February 2003 VA examiner's opinion was inadequate because it failed to take into account the Veteran's lay assertions that he sustained an injury during service.  Consequently, the  Board will not consider the February 2003 VA examiner's opinion as to the etiology of the Veteran's back disability.

On the November 2009 VA examination, the examiner indicated that he reviewed the claims file.  He also noted that the Veteran stated his first low back pain was in 1975, and that the claims file contained a single medical notation of non-traumatic low back spasm.  The examiner noted the Veteran's statement that at that time, and afterwards, he was going from field to field and was loading generators, sometimes with help and sometimes by himself.  The examiner noted that the Veteran stated that the 1975 episode of low back pain subsided, there were no more consultations for low back pain, that back pain began in 1985 at which time he was treated for it, that the back pain recurred a few times and in 1994 he was diagnosed with chronic low back pain, and that in the early 1990s low back imaging revealed DDD and DJD with bulging discs and extrusion at L4-5.  The examiner also noted that the Veteran stated that he was suffering from substance abuse after he left the military leading to his incarceration, homelessness, and inability to hold a job.  After examining the Veteran, the examiner noted the single episode of low back strain in service in December 1975, the lack of back complaints in service or on the discharge examination, or, according to the Veteran, until he was in prison in 1985, with the Veteran indicating there was no low back pain at prison admission in 1984, then intermittent low back pain after 1985, and then chronic low back pain.  The examiner also noted that the Veteran did not complain of cervical spine problems until early 2000, at which time cervical spine imaging was very similar to the lumbar spine findings, including spurring and osteoarthritic changes.  The examiner concluded, "Therefore the Veteran's lower back and cervical spine current condition is the result of a progressive degenerative process based on genetics, life habits, therefore current low back condition less likely than not related to military service." 

The Board finds that the opinion of the physician who conducted the November 2009 VA examination is entitled to substantial probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Significantly, the November 2009 VA examiner gave a detailed account of the Veteran's lay statements and based his opinion in part on those statements of the Veteran indicating that there was no low back pain after service until 1985.  This remedied the deficiency in the February 2003 VA examiner's opinion identified by the parties to the Joint Motion.  The Board finds that the examiner's reference to a "single notation" and "single episode," to the extent that it did not recognize the separate December 13th and December 15th notations did not undercut the value of his opinion, as the December 13th and December 15th notations were close in time and thus could reasonably be viewed as part of a single episode.  The examination was thus adequate and complied with the Board's remand instructions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).
 
The Board has also considered the Veteran's lay statements.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to testify as to some matters of diagnosis and etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran's account of his in-service back injury is competent and credible, as his statement as to a back injury is supported by treatment notes indicating back pain, muscle spasm, and treatment including the prescription of Valium, which the Veteran specifically noted in his lay statements.  However, the Veteran's lay statements did not clearly indicate continuity of back symptomatology, as he noted in his April 2005 lay statement that he felt better and because he was young he was able to fight off the pain easily, and he did not specifically state that back symptoms continued from the time of the in-service injury until he first sought treatment.  Thus, neither the medical nor lay evidence reflects that there was continuity of back symptomatology.

To the extent that the Veteran's statements can be interpreted to indicate continuity of symptomatology, such statements conflict with the normal separation examination and report of medical history wherein he indicated that he did not have recurrent back pain.  Therefore, if interpreted in this manner, the Veteran's statements are not credible.  The Board also finds competent and credible the Veteran's testimony that he did not seek treatment for his back disability because he was homeless and lived far from any VA medical facility.  However, this testimony does not necessarily reflect that there was continuity of back symptomatology.  The Veteran stated to the November 2009 VA examiner that he did not experience symptoms warranting treatment until 1985.  Thus, even though there were reasons for the Veteran not to seek treatment in the years following service, his back symptoms did not manifest until 1985.  Consequently, the weight of the evidence, including the lay evidence, is against a finding of continuity of symptomatology.

Finally in this regard, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his current back disability is related to his in-service back injury, issues relating to this internal, degenerative process are complex medical matters as to which lay statements are not competent.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the November 2009 VA examination.

The above evidence also reflects that there was neither a diagnosis of arthritis within the one year appeal period or symptoms that were early manifestations of subsequently diagnosed arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, entitlement to service connection for a back disability is not warranted on a presumptive basis.

Finally, the Board notes that the Veteran's statements have focused on his low back and the November 2009 VA examiner indicated that the evidence was similar with regard to the cervical spine, and implied that his opinion would be similar.  Consequently, the Board finds that adjudication of a separate issue of entitlement to service connection for a cervical spine disability is not required under the circumstances of this case.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection a back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


